                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA



U.S.A. vs. Dacis Dominque Everette ·                                         Docket No. 5:10-CR-227-lH

                               Petition for Action on Supervised Release

COMES NOW Linwood E. King, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Dacis Dominque Everette, who, upon an earlier plea of guilty
to Felon in Possession of a Firearm, was sentenced by the Honorable Malcolm J. Howard, Senior U.S.
District Judge, on January 12, 2011, to the custody of the Bureau of Prisons for a term of 120 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of 36 months.

   Dacis Dominque Everette was released from custody on August 16, 2019, at which time the term of
supervised release commenced.                             ·

   On September 3, 2019, the court was notified of the defendant testing positive for the use of marijuana
and cocaine. Everette was continued under supervision with no modification.

   On October 16, 2019, the court was notified of the defendant testing positive for the use of marijuana.
Everette was continued under supervision with no modification.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

     On November 4, 2019, Everette submitted a urine specimen which returned positive for the use of
cocaine and marijuana. The defendant is currently participating in our district's Surprise Urinalysis
Program, and he has completed his substance abuse assessment through First Step Services, Raleigh, North
Carolina. This officer has encouraged the defendant to participate in available treatment options to gain
abstinence skills for combatting his continued illegal drug abuse. To address this recent non-compliant
behavior, and to motivate Everette's consideration of better life decisions, we are recommending that the
defendant be confined for a period of 3 days in custody.

    The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall be confined in the custody of the Bureau of Prisons for a period of (3) days, as
       arranged by the probation office and shall abide by all rules and regulations of the designated
       facility.

Except as herein modified, the judgment shall remain in full force and effect.
Dacis Dominque Everette
Docket No. S:10-CR-227-lH
Petition For Action
Page2




Reviewed and approved,                         I declare under penalty of perjury that the foregoing
                                               is true and correct.


ls/Michael C. Brittain                         ls/Linwood E. King
Michael C. Brittain                            Linwood E. King
Supervising U.S. Probation Officer             U.S. Probation Officer
                                               310 New Bern A venue, Room 610
                                               Raleigh, NC 27601-1441
                                               Phone: 919-861-8682
                                               Executed On: November 21, 2019

                                     ORDER OF THE COURT

Considered and ordered this   Z-~ ~ay of      ~(!Yta,., ~         , 2019, and ordered filed and
made a part of the cords in the above case.
